Title: From Thomas Jefferson to George Jefferson, 28 November 1799
From: Jefferson, Thomas
To: Jefferson, George



Sir,
Monticello Nov. 28. 99

[…] distrust of [this] post office, induces me to put [these letters] […] to you [but] I desire that they may be delivered to […] on the [moment] of their arrival in Richmond, as their [whole importance is in] their being re[ceived before] the meeting of the house of delegates. will you be so good as to send me by the first b[oats] 3. gross of [bottles] & 6. gross of the best corks I am Dear Sir Your’s affectionately

Th: Jefferson

